SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):May 8, 2008 RC2 CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 0-22635 36-4088307 (Commission File Number) (I.R.S. Employer I.D. Number) 1111 West 22nd Street Suite 320 Oak Brook, Illinois 60523 (Address of Principal Executive Offices) (Zip Code) 630-573-7200 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 1 – Registrant's Business and Operations Item 1.01Entry into a Material Definitive Agreement On May8, 2008, at the annual meeting of stockholders of RC2 Corporation (the "Company"), stockholders approved a proposal to adopt an amendment to the RC2 Corporation 2005 Stock Incentive Plan (the "2005 Stock Incentive Plan") and a proposal to adopt the RC2 Corporation 2008 Incentive Bonus Plan (the "Bonus Plan").The amendment to the 2005 Stock Incentive Plan approved by the stockholders increased the shares of the Company's common stock available for awards granted under the 2005 Stock Incentive Plan from 1,200,000 shares to 2,200,000 shares and increased the maximum annual awards available to a single participant under the plan from 100,000 shares to 250,000 shares.On May8, 2008, the Company's Board of Directors approved an additional amendment to limit the number of shares available for issuance under the 2005 Stock Incentive Plan in the form of restricted stock grants to 125,642 shares (including restricted stock granted prior to May8, 2008).Copies of the 2005 Stock Incentive Plan, as amended, and the Bonus Plan are attached hereto as exhibits and are incorporated herein by reference. Summary descriptions of the terms of the 2005 Stock Incentive Plan and the Bonus Plan are set forth in the Company's definitive proxy statement on Schedule14A filed with the Securities and Exchange Commission on April2, 2008.The sections of the definitive proxy statement entitled "Approval of Amendment to 2005 Stock Incentive Plan" from pages 36 to 38 and "Approval of 2008 Bonus Plan" from pages 39 to 40 are incorporated herein by reference. Section 9 – Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits (d)Exhibits The following exhibits are filed herewith: Exhibit99.1 – RC2 Corporation 2005 Stock Incentive Plan, as amended. Exhibit99.2 – RC2 Corporation 2008 Incentive Bonus Plan. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, RC2 Corporation has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RC2 CORPORATION Date:May9, 2008 BY/s/ Jody L. Taylor Jody L. Taylor, Chief Financial Officer 3
